Citation Nr: 0401273	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for heart disease. 

2.  Entitlement to service connection for residuals of a 
chest injury. 

3.  Entitlement to a compensable rating for pleurisy

REPRESENTATION

Appellant represented by:	Thomas Simon

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  

INTRODUCTION

The veteran served on active duty from August 1940 to March 
1941. 


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In an Order, accompanying this remand, the Board vacates a 
February 2002 decision by the Board holding that new and 
material evidence had not been presented to reopen the claim 
of service connection for heart disease and denying the claim 
of service connection for residuals of a chest injury.  The 
Board's decision is vacated on the grounds of the denial of 
due process of the veteran's right to a hearing on appeal 
before the Board.  

In addressing the due process deficiency and pursuant to 
38 U.S.C.A. §§ 7101(c) and 7107(c), I have been designated by 
the Chairman of the Board of Veterans' Appeals as an acting 
Veterans Law Judge to conduct the hearing on appeal, which 
was held in February 2003, and to make the final 
determination of the claims.  

At the hearing, the veteran's representative raised the issue 
of entitlement to nonservice-connected pension benefits.  
Since this issue has not been adjudicated by the RO, it is 
referred there for appropriate action. 

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if 	further action is required on 
your part.  


REMAND

During the pendency of this appeal, there have been 
significant procedural changes in the law that need to be 
addressed before the Board can decide the merits of the 
claim.  In 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was promulgated and amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  As no document 
of record meets the specific notice requirements erected by 
the VCAA, as interpreted by precedent opinions of the United 
States Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 
16 Vet. App. 370 (2002), further procedural development is 
required.  

Also, in April 2002, the Board notified the veteran that the 
Board would be developing evidence on the claim for increase 
rather than remanding the case to the RO for the development.  
Subsequently, the Board received a May 2002 report of VA 
examination.  In May 2003, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the Board's regulatory authority to 
develop and consider additional evidence without having to 
remand the case to RO for initial consideration unless the 
right is waived by the appellant. 

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs has 
determined that all evidence development will be conducted at 
the RO level aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out. 

Finally, the veteran has also submitted evidence to the Board 
without a waiver of initial consideration by the RO. 

For these reasons, this matter is REMANDED for the following 
action

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5103 and 5103A, 
and any other applicable legal 
precedents, including the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008,
-7009, -7010, (Fed. Cir. Sept. 22, 2003).  

a.  In the notification letter, 
notify the veteran that if he has 
evidence to substantiate his claims, 
not already of record, that is not 
in the custody of a Federal agency, 
such as records of private medical-
care, he should submit the records 
himself or with his authorization, 
VA will make reasonable efforts to 
obtain the records on his behalf.  
If he has evidence, not already of 
record, that is in the custody of VA 
or other Federal agency, VA will 
obtain any such records he 
identifies.  

b.  The notice should include the 
evidence needed to substantiate the 
claims: 

(1).  On the issue of whether 
new and material evidence has 
been presented to reopen the 
claim of service connection for 
heart disease, the evidence 
needed is medical evidence or a 
medical opinion that the 
veteran's current heart disease 
had onset in service or is 
otherwise related to service. 

(2).  On the issue of service 
connection for residuals of a 
chest injury, the evidence 
needed is evidence of an in-
service injury, a current 
diagnosed disability, and that 
the claimed disability is 
associated with the established 
in-service injury. 

(3).  On the claim for 
increase, evidence of impaired 
pulmonary function as measured 
by pulmonary function testing. 

2.  Ask the veteran to submit the results 
of the cardiac catheterization that was 
done in April 2001 and the records of 
follow-up care since June 2001 from M. F. 
Salvia, M.D., of the Montgomery 
Cardiovascular Associates, P.C.  If 
necessary assist the veteran in obtaining 
the records.  

3.  After the above development, 
readjudicate the claims, considering all 
the evidence of record and the governing 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	K. J. ALIBRANDO 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




